DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 30 November 2021.

Claims 1, 9 and 15 are currently amended and claims 2-8, 10-14 and 16-20 are as originally presented.  In summary, claims 1-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 30 November 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

With regard to claim 1 claiming a method for generating a visualization object from a set of data points, the method comprising: receiving one or more data sets and an indication of a predetermined 3D shape; generating a plurality of 3D objects, each corresponding to data points in the one or more data sets, wherein each of the data points comprises a plurality of attribute values; visually arranging the plurality of 3D objects in a 3D environment into the predetermined 

Claims 9 and 15; claiming a non-transitory computer-readable medium and a system respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613